In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                           No. 19-970V
                                      Filed: January 5, 2022
                                          UNPUBLISHED


    TIFFANY ADAMS, on behalf of K.A., a
    minor,                                                    Special Master Horner

                         Petitioner,                          Interim Attorneys’ Fees and Costs
    v.

    SECRETARY OF HEALTH AND
    HUMAN SERVICES,

                        Respondent.


Mark Theodore Sadaka, Law Offices of Sadaka Associates, LLC, Englewood, NJ, for
petitioner.
Matthew Murphy, U.S. Department of Justice, Washington, DC, for respondent.

               DECISION AWARDING INTERIM ATTORNEYS’ FEES AND COSTS 1

       On August 12, 2021, petitioner moved for an award of interim attorneys’ fees and
costs. (ECF No. 36.) On August 18, 2021, respondent filed a response deferring to the
special master regarding the amount and appropriateness of an award of interim fees
and costs. (ECF No. 37.) The following day petitioner filed a reply. (ECF No. 38.)
Petitioner requests $33,856.11 to be paid for attorney’s fees with an additional $554.36
to be paid for other costs for a total of $34,410.47. For the reasons discussed below, I
award petitioner $34,364.61 in interim attorneys’ fees and costs.

         I.     Procedural History

       Petitioner, on behalf of her minor daughter K.A., filed a petition on July 5, 2019,
alleging that her encephalopathy, encephalitis, and audio neuropathy were caused-in-

1 Because this decision contains a reasoned explanation for the special master’s action in this case, it will
be posted on the United States Court of Federal Claims’ website in accordance with the E-Government
Act of 2002. See 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the decision will be available to anyone with access to the
Internet. In accordance with Vaccine Rule 18(b), petitioner has 14 days to identify and move to redact
medical or other information the disclosure of which would constitute an unwarranted invasion of privacy.
If the special master, upon review, agrees that the identified material fits within this definition, it will be
redacted from public access.


                                                       1
fact, or alternatively, significantly aggravated, by her MMR, Varicella, Hepatitis A, Hib,
DTaP, and Prevnar vaccinations on July 11, 2016. (ECF No. 1.) This case was
originally assigned to Special Master Oler on July 8, 2019. (ECF No. 4.) This case was
reassigned to my docket on August 26, 2019. (ECF No. 8.) Petitioner filed medical
records between September 3, 2019 and February 17, 2020. (ECF Nos. 9-10,15, 18,
20.) Respondent filed his rule 4(c) report recommending against compensation on June
22, 2020. (ECF No. 26.)

         Following the government’s filing of the respondent’s report, I ordered petitioner
to file an expert report supporting her claim. (Sched. Order (NON-PDF), 6/25/2020.)
However, no expert report has been filed in this case to date. On October 25, 2021,
petitioner filed a status report indicating that petitioner intends to obtain new counsel.
(ECF No. 39.) On October 26, 2021, I issued an order indicating that petitioner’s claim
is currently incomplete and ordering petitioner to file a motion for substitute counsel by
January 4, 2022. (ECF No. 40.) On January 4, 2022, petitioner’s counsel filed a motion
to withdraw as counsel, indicating that petitioner wished to proceed pro se. (ECF No.
41.)

   II.    Awards of Interim Attorneys’ Fees and Costs

        Section 15(e)(1) of the Vaccine Act allows for the special master to award
“reasonable attorneys' fees, and other costs.” 42 U.S.C. § 300aa–15(e)(1)(A)–(B).
Petitioners are eligible for an award of reasonable attorneys' fees and costs if they are
entitled to compensation under the Vaccine Act, or, even if they are unsuccessful, if the
special master finds that the petition was filed in good faith and with a reasonable basis.
Avera v. Sec'y of Health & Human Servs., 515 F.3d 1343, 1352 (Fed. Cir. 2008).

              a. Good Faith and Reasonable Basis

        “Good faith” is a subjective standard. Hamrick v. Sec’y of Health & Human
Servs., No. 99-683V, 2007 WL 4793152, at *3 (Fed. Cl. Spec. Mstr. Nov. 19, 2007). A
petitioner acts in “good faith” if he or she holds an honest belief that a vaccine injury
occurred. Turner v. Sec’y of Health & Human Servs., No. 99-544V, 2007 WL 4410030,
at *5 (Fed. Cl. Spec. Mstr. Nov. 30, 2007). The standard for finding good faith has been
described as “very low,” and findings that a petition lacked good faith are rare. Heath v.
Sec’y of Health & Human Servs., No. 08-86V, 2011 WL 4433646, *2 (Fed. Cl. Spec.
Mstr. Aug. 25, 2011).

        “Reasonable basis,” however, is an objective standard. Unlike the good faith
inquiry, reasonable basis requires more than just petitioner’s belief in his claim. See
Turner, 2007 WL 4410030, at *6. Instead, a reasonable basis analysis “may include an
examination of a number of objective factors, such as the factual basis of the claim, the
medical and scientific support for the claim, the novelty of the vaccine, and the novelty
of the theory of causation.” Amankwaa v. Sec’y of Health & Human Servs., 138 Fed. Cl.
282, 289 (2018); accord Cottingham v. Sec’y of Health & Human Servs., 971 F.3d 1337
(Fed. Cir. 2020). “More than a mere scintilla but less than a preponderance of proof


                                             2
could provide sufficient grounds for a special master to find reasonable basis.”
Cottingham, 917 F.3d at 1346.

       In this case, I have already cautioned petitioner, who anticipates proceeding with
this case on a pro se basis, that K.A.’s medical records are inadequate to meet her
preponderant burden of proof without an expert report providing further support. (ECF
No. 40.) The respondent has also noted in his report that “while some of K.A.’s treating
medical providers identify the subject vaccinations, historically or temporally, none of
them causally attribute the vaccinations as the cause of her claimed injuries.” (ECF No.
26, p. 11.) Notably, however, for purposes of this motion respondent has not
specifically challenged either petitioner’s good faith or reasonable basis for bringing this
claim. (ECF No. 37.) Moreover, upon my review of the record, while petitioner’s
medical records alone do not preponderantly establish that K.A. suffered any vaccine-
related encephalopathy or other injury, they do, albeit just barely, provide scant
evidence meeting the much lower evidentiary standard applicable to a finding of a
reasonable basis for the initial filing of the petition. (See, e.g. Ex. 1, p. 48 (treating
physician confirming exemption from vaccination based on suspicion of prior vaccine-
related encephalopathy).

              b. An Interim Award is Appropriate

       Stressing the absence of any prevailing party requirement under the Vaccine Act,
the Federal Circuit has held in Avera that interim awards for attorneys’ fees and costs
are appropriate under the Vaccine Act. 515 F.3d at 1352 (citing §300aa-15(e)(1)).
Nonetheless, the Circuit denied an interim award in Avera, because the appellants had
not suffered “undue hardship.” Id. The Circuit noted that interim awards are
“particularly appropriate in cases where proceedings are protracted and costly experts
must be retained.” Id. Subsequently, in Shaw v. Secretary of Health & Human
Services, the Federal Circuit reiterated its Avera standard, noting that “[w]here the
claimant establishes that the cost of litigation has imposed an undue hardship and that
there exists a good faith basis for the claim, it is proper for the special master to award
interim attorneys’ fees.” 609 F.3d 1372, 1375 (Fed. Cir. 2010); see also Chinea v. Sec’y
of Health & Human Servs., No. 15-95V, 2019 WL 3206829 at *2 (Fed. Cl. Spec. Mstr.
June 11, 2019) (citing Knorr v. Sec’y of Health & Human Servs., No. 15-1169V, 2017
WL 2461375 (Fed. Cl. Spec. Mstr. Apr. 17, 2017)) (observing three factors that have
been considered when exercising discretion to award interim attorney’s fees: (1)
whether the fee request exceeds $30,000, (2) whether the expert costs exceed
$15,000, and (3) whether the case has been pending for over 18 months.)

       Although noting that an award of interim attorneys’ fees and costs is within the
“reasonable discretion” of the special master, decisions of the Court of Federal Claims
subsequently emphasized the Federal Circuit’s “undue hardship” language and
cautioned that the Avera decision did not create a presumption in favor of interim fees
and costs in all cases. See, e.g., Shaw v. Sec’y of Health & Human Servs., 110 Fed.
Cl. 420, 423 (2013). Nonetheless, it has also been noted that “the Federal Circuit in
Avera and Shaw did not enunciate the universe of litigation circumstances which would


                                             3
warrant an award of interim attorney’s fees.” Woods v. Sec’y of Health & Human
Servs., 105 Fed. Cl. 148, 154 (2012).

        In Woods, the Court observed that withdrawal of an attorney should be an
important, if not deciding, factor in determining the appropriateness of an interim fee
award. 105 Fed. Cl. at 154. Specifically, “there is no reason to force counsel, who have
ended their representation, to delay receiving fees indefinitely until the matter is
ultimately resolved. The special master articulated a valid concern that it was
‘unknowable’ whether the case would be settled, or extensively litigated to the point of
determining damages. The special master reasonably concluded that delaying a fee
award to counsel who had ended their representation for an indeterminable time until
the case was resolved sufficed to constitute the type of ‘circumstances’ to warrant an
interim fee award.” Id. Following Woods, special masters have previously observed that
“after withdrawing from a case, it may be difficult for former counsel to receive a fees
award, and, in such circumstances, special masters have often found it reasonable to
make such interim awards. See, e.g., Bear v. Sec’y of Health & Human Servs., No. 11-
362V, 2013 WL 691963 (Fed. Cl. Spec. Mstr. Feb. 4, 2013).

        In light of the above, I exercise my discretion to allow an award of interim fees
and costs. This petition was filed approximately two and a half years ago. Additionally,
the amount sought for fees exceeds the $30,000.00 figure cited in Chinea, though
petitioner did not incur any expert costs. Additionally, counsel is withdrawing and
continued litigation is anticipated with petitioner proceeding pro se. This leaves the
ultimate time to resolution unknowable at this time and beyond counsel’s control.
Moreover, respondent has not objected, but instead deferred to my discretion as to
whether the standard for an interim award of fees and costs is met in this case. For all
these reasons, I conclude that an award of interim fees and costs to prior counsel is
appropriate in this case.

   III.   Amount of Reasonable Fees and Costs

        The determination of the amount of reasonable attorneys' fees is within the
special master's discretion. See, e.g. Saxton v. Sec’y of Health & Human Servs., 3 F.3d
1517, 1520 (Fed. Cir. 1993). Special Masters have “wide latitude in determining the
reasonableness of both attorneys’ fees and costs.” Hines v. Sec’y of Health & Human
Servs., 22 Cl. Ct. 750, 753 (Fed. Cl. 1991). Moreover, special masters are entitled to
rely on their own experience and understanding of the issues raised. Wasson v. Sec’y
of Health & Human Servs., 24 Cl. Ct. 482, 483 (Fed. Cl. 1991) aff’d in relevant part, 988
F.2d 131 (Fed. Cir. 1993) (per curiam). However, petitioner “bears the burden of
establishing the hours expended” and the reasonableness of the requested fee award.
Id. at 484. Notwithstanding that respondent has not raised any specific objections to
petitioner’s fee application, “the Special Master has an independent responsibility to
satisfy himself that the fee award is appropriate and [is] not limited to endorsing or
rejecting respondent’s critique.” Duncan v. Sec’y of Health & Human Servs., No. 99-
455V, 2008 WL 4743493 (Fed. Cl. 2008); see also McIntosh v. Sec’y of Health &
Human Servs., 139 Fed Cl. 238, 250 (2018) (finding that the special master “abused his
discretion by failing to independently review the petitioner’s counsel’s motion for


                                            4
attorneys’ fees and reimbursement of case costs to determine if the requested fees and
costs were reasonable.”). Furthermore, “the Special Master [has] no additional
obligation to warn petitioners that he might go beyond the particularized list of
respondent’s challenges.” Duncan, 2008 WL 4743493.

        Special Masters use the lodestar approach to determine what constitutes
reasonable attorneys’ fees under the Vaccine Act. Avera, 515 F.3d at 1347. The
lodestar approach involves first determining “an initial estimate of a reasonable
attorneys' fee by ‘multiplying the number of hours reasonably expended on the litigation
times a reasonable hourly rate.’” Id. at 1347–48 (quoting Blum v. Stenson, 465 U.S.
886, 888 (1984)). Once a court makes that initial calculation, it may then make an
upward or downward departure to the fee award based on other specific findings. Id.
For attorneys receiving forum rates, the decision in McCulloch v. Secretary of Health &
Human Services provides a further framework for consideration of appropriate ranges
for attorneys’ fees based upon the experience of the practicing attorney. No. 09-293V,
2015 WL 5634323, at *19 (Fed. Cl. Spec. Mstr. Sept. 1, 2015). The Office of Special
Masters has since updated the McCulloch rates to adjust for inflation and the Attorneys’
Forum Hourly Rate Fee Schedules for successive years can be accessed online. 2

        I have reviewed the billing records submitted by petitioner’s counsel. All of the
rates requested are reasonable and consistent with what has been awarded to
petitioner’s counsel in prior cases. See, e.g., Reed v. Sec’y of Health & Human Servs.,
No. 19-1319V, 2021 WL 5856886 (Fed. Cl. Spec. Mstr. Nov. 30, 2021); Nemmer v.
Sec’y of Health & Human Servs., 17-1464V, 2020 WL 1910695 (Fed. Cl. Spec. Mstr.
Feb. 20, 2020); Ladue v. Sec'y of Health & Human Servs., No. 12-553V, 2018 WL
6978075 (Fed. Cl. Spec. Mstr. Dec. 14, 2018); Pasquinelli v. Sec'y of Health & Human
Servs., No. 14-1156V, 2017 WL 6816707 (Fed. Cl. Spec. Mstr. Dec. 13, 2017);
Rolshoven v. Sec'y of Health & Human Servs., No. 14-439V, 2017 WL 5472577 (Fed.
Cl. Spec. Mstr. Oct. 19, 2017). Additionally, upon my review, the hours billed in this
case appear to be reasonable.

       Attorneys’ costs must be reasonable as well. See Perreira v. Sec’y of Health &
Human Servs., 27 Fed. Cl. 29, 34 (1992) (“The conjunction ‘and’ conjoins both
‘attorneys’ fees’ and ‘other costs’ and the word ‘reasonable’ necessarily modifies both.
Not only must any request for reimbursement of attorneys’ fees be reasonable, so also
must any request for reimbursement of costs.”). Reasonable costs include the costs of
obtaining medical records and expert time incurred while working on a case. Fester v.
Sec’y of Health & Human Servs., No. 10-243, 2013 WL 5367670, at *16 (Fec. Cl. Spec.
Mstr. Aug. 27, 2013). However, when petitioners fail to carry their burden, such as by
not providing appropriate documentation to substantiate a requested cost, special
masters have refrained from awarding compensation. See, e.g., Gardner-Cook v. Sec’y

2 Each of the Fee Schedules for 2015 through 2021 can be accessed at
http://www.cofc.uscourts.gov/node/2914. The hourly rates contained within the schedules are derived
from the decision in McCulloch, 2015 WL 5634323. The schedules are adjusted for inflation using the
Producer Price Index for Offices of Lawyers (“PPI-OL”).


                                                   5
of Health & Human Servs., No. 99-480V, 2005 WL 6122520, at *4 (Fed. Cl. Spec. Mstr.
June 30, 2005). The costs incurred in this case represent a small number of mailing
and medical records requests. (Exs. A, B.) Petitioner however has not provided the
appropriate documentation to substantiate the costs for the mailing / distributions made
on December 7, 2020 and April 27, 2021. (Ex. A, p. 17.) This results in a deduction of
$45.86 of the costs requested.

    IV.     Conclusion

      In light of the above, petitioner’s application for interim attorneys’ fees and costs
is GRANTED and petitioner is awarded a lump sum in the amount of $34,364.61,
representing reimbursement for interim attorneys’ fees and costs, in the form of a
check made payable to petitioner and her counsel, Mark Theodore Sadaka, Esq.

       In the absence of a motion for review filed pursuant to RCFC Appendix B, the
clerk of the court is directed to enter judgment herewith. 3

IT IS SO ORDERED.

                                                         s/Daniel T. Horner
                                                         Daniel T. Horner
                                                         Special Master




3Entry of judgment can be expedited by each party’s filing of a notice renouncing the right to seek review.
Vaccine Rule 11(a).

                                                     6